Title: To John Adams from C. W. F. Dumas, 12 December 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 12e Dec. 1782

Une seconde Lettre reçue ce matin de Mr. Van Arp, d’Amst. m’engage à écrire tout de suite; voici ce qu’il me dit en Hollandois.

“Je vous suis obligé de votre prompitude à écrire à S. E. Mr. Adams. Je suis seulement mortifié de devoir vous donner une nouvelle peine à ce sujet: c’est que le Capne. Steph. Crack a dû renoncer au com̃andement du Vaisseau le Fearnot Brig à 2 ponts du port com̃e dans ma précedente, lequel sera com̃andé par le Capne. Raphaël Simpson de Boston, pour faire voile au plutôt pour Boston, monté de 10 Canons, Equipage & munitions de guerre en conséquence, selon l’affiche ci-jointe. C’est donc sous le nom du Cap. Raphaël Simpson de Boston que S. E. aura la bonté de mettre le Passeport demandé.”
Je crois qu’il s’est agi ce matin du Ministre que cette rep. enverra au Congrès. L’affaire de la Conjuration des Cocardes, & plusieurs autres qui étoient déjà sur le tapis, fait que par discrétion je me suis abstenu d’importuner nos amis, fort occupés, & que je patiente jusqu’à Dimanche, pour savoir ce qui se sera passé. En attendant, Made. Dumas, qui avec ma fille, vous présente ses honneurs, non contente des Serrures & Verroux qui assurent la porte de l’hôtel, l’a fait fortifier en dedans d’une chaîne, que l’on tend toutes les nuits.
Une cinquiême Ville, Hindelopen, en Frise, a suivi l’exemple de Dokkum & des 3 autres dont j’ai déjà fait mention.
Je Suis toujours avec le respectueux attachement qui vous est voué, Monsieur, / De V. Exce. / le très-humble & très / obéissant serviteur,
Dumas

S’il n’y a pas de forte raison, qui empêchent les préliminaires signés d’être publiés; il seroit à souhaiter qu’ils le fussent dans ce pays, où l’on abuse du serment extorqué avant de les com̃uniquer, pour laisser la nation dans l’erreur, malgré ce que nous pouvons dire pour la rassurer, dans des doutes qui l’inquietent encore.
 
Translation
Sir
The Hague, 12 December 1782

A second letter, received this morning from Mr. Van Arp in Amsterdam obliges me to write to you at once. Here is what he says in Dutch:
“I am obliged to you for writing so promptly to his excellency Mr. Adams. However, I am mortified at having to trouble you again on this subject: Capt. Stephen Crack has had to resign his command of the ship Fear-not, a brig of two decks and the burden as previously described. It will now be commanded by Capt. Raphael Simpson of Boston. It is to sail as soon as possible for Boston, mounting ten cannons, with the requisite crew and ammunition, as detailed in the attached manifest. His excellency should therefore please make out the passport we requested in the name of Capt. Raphael Simpson of Boston.”

I believe that this morning the question of who the republic will send to Congress as its minister was raised. Because of the Cockade Conspiracy and several other matters already on the agenda, I discreetly refrained from bothering our friends, who are extremely busy, and I am waiting until Sunday to see what transpires. Meanwhile Madame Dumas, not content with the locks and bolts protecting the door to the house, has had it additionally fortified with a chain on the inside, which we attach every night. She and my daughter send you their respects.
A fifth town, Hindelopen in Friesland, has followed the examples of Dokkum and the three others I already mentioned.
With continuing respect and devotion I remain, sir, your excellency’s very humble and very obedient servant
   Dumas
If there is no compelling reason to prevent the preliminaries from being made public, it would be a good idea for them to be published in this country, where the oath of secrecy is being abused, leaving the nation misinformed and, despite all we can say to reassure it, in a state of worried uncertainty.
